Assignment of Bill of Sale
July 9, 2007




ASSIGNMENT AND BILL OF SALE

State:

TEXAS

County:

MIDLAND

Seller:

WARD ENERGY LP

Buyer:

FIRECREEK PETROLEUM, INC.,

A WHOLLY OWNED SUBSIDIARY OF

EGPI FIRECREEK, INC.

Effective Date:

JULY 1, 2007




For adequate consideration, the receipt and sufficiency of which is
acknowledged, Seller, named above, sells, assigns, and transfers, to Buyer,
named above, and Buyer’s successors and assigns, all of Seller’s rights, title,
interests, and properties described in paragraphs 1 through 10 below, and all
rights, estates, powers and privileges appurtenant to those rights, interests,
and properties, all collectively referred to in this Assignment as the “Assets.”

1.

All rights, title, and interests of Seller in, to, and under the oil, gas, and
mineral leases (the “Leases”) described in Exhibit “A,” including any renewals,
extensions, or ratifications, and the oil and gas leasehold estates and related
working interests in the lands described on Exhibit “A.”  Exhibit “A” is
attached to and made a part of this Assignment and Bill of Sale for all
purposes.

2.

Without limit the foregoing, all other leasehold rights, title, and interests of
Seller, in and to the lands specifically described on Exhibit “A” (the “Lands”),
even though the interests of Seller and the Lands may be incorrectly described,
or a description of an interest is omitted from Exhibit “A”; and, all rights,
title, and interests of Seller derived from all oil, gas, and mineral leases,
insofar as the same covers or relates to the Lands and Leases described in
Exhibit “A” even though an interest may be incorrectly described or omitted from
Exhibit “A.”

3.

All rights, title, and interests of Seller in all rights, privileges, benefits,
and powers conferred on the holder of the Leases and Lands with respect to the
use and occupation of the surface and the subsurface depths under the Lands and
Leases.

4.

All rights, title, and interests of Seller in any pooled or unitized acreage or
rights included, in whole or in part, within the Lands, including all oil and
gas production from the pool or unit allocated to such properties (including,
without limitation, units formed under orders, rules, regulations, or other
official acts of any state or other authority having jurisdiction and so called
“working interest units” created under operating agreements or otherwise) and
all interests in any wells within the unit or pool associated with such
properties, whether the unitized or pooled oil and gas production comes from
wells located within or without the areas covered by the Lands, and all
tenements, hereditaments, and appurtenances belonging to the properties.

5.

All rights, title, and interests of Seller in all of the permits, licenses,
servitudes, easements, rights of way, orders, gas purchase and sale contracts,
crude oil purchase and sale contracts or agreements, surface leases, farmin and
farmout agreements, acreage contribution agreements, operating agreements, unit
agreements, processing agreements, options, leases of equipment or facilities,
and other contracts, agreements, and rights, and any amendments, which are owned
by Seller, in whole or in part, whether or not the same appear of record in the
county where the Lands are located, and which are appurtenant to, affect, are
used or held for use in connection with either the ownership, operation,
production, treatment or marketing of oil and gas, or either of them, and the
sale or disposal of water, hydrocarbons, or associated substances from the Lands
and Leases.

6.

All rights, title, and interests of Seller in all of the real, personal, and
mixed property located in or on the Lands and Leases or used in their operation,
which are owned by Seller or by a third person on behalf of Seller, in whole or
in part, including, without limitation, crude oil, condensate, or products (in
storage or in pipelines), wells, well equipment, casing, tanks, boilers,
buildings, tubing, pumps, motors, valves, fixtures, machinery and other
equipment, pipelines, gathering systems, power lines, telephone lines, roads,
field processing plants, and all other improvements used in operations.








1




--------------------------------------------------------------------------------

Assignment of Bill of Sale
July 9, 2007




7.

All of the rights, title, and interests of Seller in all of the files, records,
information, and data relating to the items described in paragraphs 1 through 6
above, including without limitation, title records (including title opinions,
abstracts, and title curative documents); contracts; geological and seismic
records, data and information; and, production records, electric logs, and all
related matters.

8.

To the extent transferable, the benefit of and the right to enforce all rights,
covenants, and warranties, if any, under the terms and conditions of any of the
agreements and contracts described in paragraph 5 above, which Seller is
entitled to enforce, with respect to the Assets, against Seller’s predecessors
in title to the Assets and against any other party to such agreements and
contracts.

9.

To the extent necessary to allow Buyer to have full use of and access to the
Lands, Seller grants such right of ingress and egress, rights of way and
easements, and their full and uninterrupted use, across any lands which Seller
may own or where Seller may be the lessee under an oil, gas, and mineral
lease(s), over or through which Buyer crosses or has the right to cross for use
and access to the Lands described in Exhibit “A.”  This grant is limited to the
rights of Seller to grant such rights of ingress and egress, rights of way, and
easements under agreements, deeds, or leases through which Seller claims title.

10.

All other rights and obligations arising under contract or otherwise by law, or
by the occurrence of conditions precedents, which may or may not yet have
occurred, owned in whole or in part by Seller, which rights and obligations are
incidental to the Assets described in paragraphs 1 through 9 above, including
the right, if any, to operate the Assets.

TO HAVE AND TO HOLD the Assets unto Buyer and its successors and assigns
forever; provided, however, this Assignment is made by Seller and accepted by
Buyer subject to the following terms, representations, agreements, and
provisions:

1.

Seller represents and warrants that (i) it is the legal and beneficial owner of
the Assets and all other rights being assigned, as provided herein, and such
Assets are free and clear of any liens of security interests; (ii) it has good
and marketable title to all of the Assets being transferred hereunder and Seller
agrees that Seller shall be responsible for title defects occurring or arising
out of occurrences or omissions of, by, through or under Seller; (iii) Such
Assets are subject to no mortgage, indenture, pledge, lien, claim, encumbrance,
charge, security interest, or title retention or other security agreement;
(iv) there are no actions, suits, proceedings or other litigation pending or, to
the knowledge of Seller, threatened against Seller or the Assets, at law or
equity, including claims by the owners of the surface and/or mineral estate,
which would or could, if successfully prosecuted, impair, in any manner, the
Assets; (v) Seller is not subject to, or been threatened with, any material
fine, penalty, liability or disability as a result of failure to comply with any
required federal, State, local or foreign law or regulation or any requirement
of any governmental body; (vi) the execution and delivery of this Assignment and
Bill of Sale and the consummation of the transaction contemplated hereby will
not violate or result in a breach by the Seller, or constitute a default under
or cause any acceleration of any obligation with respect to, any provision or
restriction of any lien, lease agreement, contract, instrument, order judgment,
decree, award, ordinance or regulation or any other restriction of any kind or
character, to which any assets or properties of Seller is subject or by which
Seller is bound; and (vii) Seller maintains in full force and effect insurance
coverage on the Assets up to and including the Effective date of sale of this
Assignment.

2.

Seller represents and agrees that its joint interest account with the operator
of wells on the Lands and Leases is current, and that all severance, ad valorem,
and other related county and miscellaneous taxes assessed, due and payable on
the Assets have been fully paid for all time periods up to 2006, and will be
brought current through June 30, 2007 (the day prior to the effective date
hereinabove listed).  Seller acknowledges Buyer has materially relied upon this
representation in accepting this Assignment.

3.

From time to time, whether at or after closing, as requested by Buyer, its
successors or assigns, Seller will execute and deliver any and all documents and
take such other reasonable actions as may be necessary to fully convey and
transfer the Assets to Buyer.








2




--------------------------------------------------------------------------------

Assignment of Bill of Sale
July 9, 2007




4.

Buyer shall: (a) at the Effective Date assume and be responsible for and comply
with all duties and obligations of Seller, express or implied, with respect to
the Assets, including without limitation, those arising under or by virtue of
any lease, contract, agreement, document, permit, applicable statute or rule,
regulation or order of any governmental authority, specifically including,
without limitation, any governmental requests or requirement to plug and/or
abandon any well of whatever type, status, or classification, or take any
clean-up or other action with respect to the property or premises; and, (b)
defend, indemnify, and hold Seller harmless from any and all related claims,
except any claims asserted against Seller prior to the Effective Date.  Seller
shall: (a) be responsible for any and all claims arising out of the production
or sale of hydrocarbons from the properties, including all expenses of
operations, the proper accounting or payment to parties for their interest,
insofar as claims relate to periods of time prior to the Effective Date; and,
(b) defend, indemnify, and hold Buyer harmless from any and all such claims.
 Buyer shall be responsible for all types of claims insofar as they relate to
periods of time from and after the Effective Date and shall defend, indemnify,
and hold Seller harmless from such claims.

5.

Seller shall be entitled to all proceeds accruing to the Assets prior to the
Effective Date of this Assignment and Bill of Sale, including proceeds
attributable to product inventories above the pipeline connection and gas
product inventories as of the Effective Date and shall be responsible for
operating expenses, capital expenditures, all taxes, and other obligations on
the Assets prior to the Effective Date.  Buyer shall be entitled to all proceeds
accruing to the Assets after the Effective Date and shall be responsible for the
operating expenses, capital expenditures, all taxes, and other obligations on
the Assets after the Effective Date.  Prior to execution of this Assignment and
Bill of Sale, Seller will furnish Buyer a statement covering: ad valorem taxes,
severance taxes, county and miscellaneous taxes, crude inventories above the
pipeline connection, and gas product inventories credited to Seller as of the
Effective Date.  Within 90 days of the execution of this Assignment Seller will
furnish Buyer a statement covering operating expenses and capital expenditures
incurred after the Effective Date and paid by Seller.  On the occurrence of the
Buyers appointment of a new operator after the effective date, Seller shall
provide such statement on a pro rata basis according to the date of the
appointment by the Buyer of the new operator.  Within 60 days of the execution
of this Assignment the Seller will furnish to the Buyer a statement for any
revenues received by Seller from production attributable to the Assets after the
Effective Date.  Payment by Buyer or Seller, as the case may be, based upon the
information contained in the statement shall occur within thirty (30) days after
receipt of the statement by Buyer.

6.

This Assignment and Bill of Sale is made expressly subject to all of the leases,
agreements, and other documents described in Exhibit “A,” and all other valid
and existing contracts, easements, and other instruments affecting all or any
part of the Assets, together with any and all existing overriding royalties and
other interests payable out of production from all or any part of the Lands, as
shown of record.

SELLER MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, NATURE OR DESCRIPTION,
EXPRESS OR IMPLIED, WITH RESPECT TO THE EQUIPMENT AND PERSONAL PROPERTY LOCATED
ON THE ASSETS, INCLUDING, WITHOUT LIMITATION, THE CONDITION OF THE EQUIPMENT OR
ITS MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

It is the intention and agreement of Seller and Buyer that the provisions of
this Assignment and Bill of Sale shall be severable.  Should the whole or any
portion of a section or paragraph be judicially held to be void or invalid, such
holding shall not affect other portions which can be given effect without the
invalid or void portion.

The provisions of this Assignment shall be binding on and inure to the benefit
of Buyer and Seller and their respective affiliates, heirs, devisees, legal or
personal representatives, successors, and assigns and shall constitute covenants
running with the Lands and the Assets.





3




--------------------------------------------------------------------------------

Assignment of Bill of Sale
July 9, 2007







This Assignment is executed by Seller and Buyer as of the date of the
acknowledgments of their signatures below, but is effective as of the Effective
Date stated above.

 

Seller

 

WARD ENERGY LP

 

 

 

J. C. Ward

 

President of Tejas Mgmt. Inc. - its Gen. Partner

 

 

 

Buyer

 

FIRECREEK PETROLEUM, INC.,

 

a wholly owned subsidiary of

 

EGPI FIRECREEK, INC.

 

 

 

Dennis R. Alexander

 

President, on behalf of EGPI Firecreek, Inc.,

 

Sole shareholder of Firecreek Petroleum, Inc.












4




--------------------------------------------------------------------------------

Assignment of Bill of Sale
July 9, 2007




STATE OF TEXAS
COUNTY OF MIDLAND

This instrument was acknowledged before me on July 9, 2007 by J. C. Ward,
President of Tejas Mgmt, Inc. on behalf of WARD ENERGY LP, a Nevada limited
partnership.

 

 

 

Notary Public in and for the State of

 

 

Printed Name:  

 

 

Commission Expires:  

 




STATE OF ARIZONA
COUNTY OF MARICOPA

This instrument was acknowledged before me on July 9, 2007 by
__________________, President, FIRECREEK PETROLEUM, INC., a subsidiary of EGPI
FIRECREEK, INC., a Texas corporation, on behalf of said corporation.

 

 

 

Notary Public in and for the State of

 

 

Printed Name:  

 

 

Commission Expires:  

 




Seller:
WARD ENERGY LP
2408 N. Big Spring Street, Suite 100
Midland, Texas 79705

Buyer:
FIRECREEK PETROLEUM, INC.
c/o 6564 Smoke Tree Lane

        

 Scottsdale, Arizona 85253

                                                                                





5




--------------------------------------------------------------------------------

Assignment of Bill of Sale
July 9, 2007




EXHIBIT “A”

TO ASSIGNMENT AND BILL OF SALE
BETWEEN WARD ENERGY LP, AS SELLER,
AND FIRECREEK PETROLEUM, INC., AS BUYER.

DATED JULY 9, 2007

Description of Lands and Leases:

FANT RANCH UNIT TRACT #1:

320 acres, M/L, described as the southwest half (SW/2) out of a 640 acre tract,
M/L, in the Washington County RR Co. Survey #2 (A-1364), Knox County, Texas.
 Being the same 320 acre tract described in Oil & Gas Lease from Mrs. Louise
McFarland, et al, to Texas Pacific Oil Co. Inc. DTD 5/23/80 and recorded in
Volume 198, Page 699 of the Deed Records of Knox County, Texas.

FANT RANCH UNIT TRACT #2:

320 acres, M/L, described as the northeast half (NE/2) out of a 640 acre tract,
M/L, in the Washington County RR Co. Survey #2 (A-1364), Knox County, Texas.
 Being the same 320 acre tract described in Oil & Gas Lease from Mrs. Louise
McFarland, et al, to Texas Pacific Oil Co. Inc. DTD 5/23/80 and recorded in
Volume 198, Page 699 of the Deed Records of Knox County, Texas.

FANT RANCH UNIT TRACT #3:

160 acres, M/L, out of a 640 acre tract, M/L, said 640 tract being all of the
Indianola RR Co. Survey #55, Blk Z, (A-558), Knox County, Texas.  Being the same
640 acre tract described in Oil & Gas Lease from John P. Callahan, et ux, to
Texas Pacific Oil Co. Inc. DTD 5/20/80 and recorded in Volume 199, Page 199 of
the Deed Records of Knox County, Texas.

FANT RANCH UNIT TRACT #4:

220 acres, M/L, out of the NE/2 of a 640 acre tract, M/L, said 640 acre tract
being all of the T. M. Adams Survey #56, Block Z, (A-1367), Knox County, Texas,
and being the same 640 acre tract described as the first tract in the Oil & Gas
Lease from Ladd Petroleum Corporation to Texas Pacific Oil Co. Inc. DTD 1/30/80
and recorded in Volume 196, Page 727 of the Deed Records of Knox County, Texas.

FANT RANCH UNIT TRACT #5:

320 acres, M/L, described as the southwest half (SW/2) out of a 640 acre tract
being all of the T. M. Adams Survey #56, Block Z, (A-1367), Knox County, Texas,
and being the same 640 acre tract described as the first tract in the Oil & Gas
Lease from Ladd Petroleum Corporation to Texas Pacific Oil Co. Inc. DTD 1/30/80
and recorded in Volume 196, Page 727 of the Deed Records of Knox County, Texas.

FANT RANCH UNIT TRACT #6:

320 acres, M/L, described as the northeast half (NE/2) in the John H. Gibson
Survey #57, Certificate No. 290, Block Z, (A-556), Knox County, Texas, and being
the same 320 acre tract described in the Oil & Gas Lease from Martin Properties,
a Partnership, et al, to Texas Pacific Oil Co. Inc. DTD 5/19/80 and recorded in
Volume 199, Page 211 of the Deed Records of Knox County, Texas.





6




--------------------------------------------------------------------------------

Assignment of Bill of Sale
July 9, 2007




FANT RANCH UNIT TRACT #7:

320 acres, M/L, described as the southwest half (SW/2) in the John H. Gibson
Survey #57, Certificate No. 290, Block Z, (A-556), Knox County, Texas, and being
the same 320 acre tract described in the Oil & Gas Lease from Martin Properties,
a Partnership, et al, to Texas Pacific Oil Co. Inc. DTD 5/19/80 and recorded in
Volume 199, Page 211 of the Deed Records of Knox County, Texas.

FANT RANCH UNIT TRACT #8:

160 acres, M/L, out of a 640 acre tract, M/L, said 640 acre tract being all of
the G. C. and S. F. Ry. Co. Survey #8, Certificate No. 2/328, (A-1366), Knox
County, Texas, and being the same 640 acre tract described in the Oil & Gas
Lease from Lewis E. Lyles and Earl J. Lyles to Texas Pacific Oil Co. Inc. DTD
9/27/79 and recorded in Volume 196, Page 279 of the Deed Records of Knox County,
Texas.

FANT RANCH UNIT TRACT #9:

40 acres, M/L, out of a 320 acre tract, M/L, in the Indianola RR Co. Survey,
Section #59 (A-986), Block Z, Knox County, Texas, said tract being described in
Oil & Gas Lease from Ralph E. Bullington, et al, to Sun Exploration and
Production Company, dated June 14, 1982, recorded in Volume 210, Page 721, and
amended in Lease Extension dated February 19, 1984, of the Deed Records of Knox
County, Texas.

FANT RANCH UNIT TRACT #10:

160 acres, M/L, described as SW/2 of the SW/2 out of a 640-acre tract, M/L, said
640 acre tract being all of the T. M. Adams Survey #58, (A-1365), Block Z, Knox
County, Texas, and referenced as the second tract in Oil & Gas Lease hereinabove
described in Unit Tract 4.

FANT RANCH UNIT TRACT #11:

160 acres, M/L, described as the SE/2 of the NE/2 out of a 640-acre tract, M/L,
said 640 acre tract being all of the T. M. Adams Survey #58, (A-1365), Block Z,
Knox County, Texas, and referenced as the second tract in Oil & Gas Lease
hereinabove described in Unit Tract 4.

FANT RANCH UNIT TRACT #12:

40 acres, M/L, in the form of a square, out of the W. G. Scales Survey, (A-665),
Knox County, Texas, described by metes and bounds as follows:

Beginning at the Southwest corner of the W. G. Scales Survey (A-665), also being
where the Southeast corner of the T. M. Adams Survey, (A-1365), the T. M. Adams
Survey (A-1367), and the J. H. Gibson Survey, (A-556), intersect with said
Scales Survey; thence in a Northwesterly direction with said Scales and said T.
M. Adams Survey lines 1300 feet to a point for corner; thence Northeast 1300
feet, running parallel with the Scales and the T. M. Adams Survey lines, to a
point for corner; thence Southeast 1300 feet to a point for corner in the Scales
and the T. M. Adams Survey line; thence Southwesterly 1300 feet along said
Scales and said T. M. Adams Survey line to the place of the beginning.





7




--------------------------------------------------------------------------------

Assignment of Bill of Sale
July 9, 2007




FANT RANCH UNIT OUTLINE

[assignmentfirecreek001.jpg] [assignmentfirecreek001.jpg]





8


